Citation Nr: 0317399	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for burn 
scars, second degree, right and left arm and back, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right arm 
condition, to include as secondary to service-connected burn 
scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from February 1951 to February 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2003, the veteran testified at a hearing which 
was chaired by the undersigned at the VA office in San 
Antonio, Texas.


REMAND

Evidentiary and procedural history

Service medical records reveal that in July 1951 the veteran 
received burns over his body when a stove exploded.  He was 
hospitalized until September 1951.  

VA examination in July 1954 revealed scarring on the outer 
upper right arm, the left arm and the back.  All scars were 
nontender, nonadherent and did not limit function of any 
affected part.  In a July 1954 rating decision, the RO 
awarded service connection for scars, burns, second degree, 
of the right and left arm and back, and assigned a 10 percent 
disability rating.  

In February 2002, the veteran filed claims for an increased 
rating for the service-connected burns and service connection 
for a right arm condition as secondary to the service-
connected burns.  

The veteran was afforded a VA orthopedic examination in May 
2002.  Following physical examination, the pertinent 
diagnosis was adhesive capsulitis, right shoulder, with 
rotator cuff degenerative pathology and complications of 
impingement syndrome, right shoulder, moderate to severe.  
The examiner opined that the right arm disability had no 
relationship to the service-connected burns.  
It was further noted that the veteran's right arm pain was 
secondary to adhesive capsulitis of the right shoulder.  

Reasons for Remand

The VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
imposed obligations on VA when adjudicating veterans' claims.  
In particular, VA must inform the claimant of information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. § 5103.  The amended duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also sets out in 
detail VA's duty to assist a claimant in the development of 
claims for VA benefits.  

In the veteran's case, it does not appear that VA has fully 
complied with the duty to notify under the VCAA.  That is, 
the record does not contain notice of the division of 
responsibilities between the veteran and VA in obtaining 
evidence necessary to substantiate his claims.  See 
Quartuccio, supra.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to  
the notice required under the VCAA, this may no longer be 
cured by the Board.  Accordingly, the Board must remand the 
case to the RO because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Karnas considerations

The veteran's service-connected burn scars are evaluated as 
10 percent disabling under Diagnostic Code 7802 (scars, 
burns, second degree).  While this appeal was pending, the 
applicable rating criteria for the skin were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See 
also VAOPGCPREC 3-2000.  The record does not show that the RO 
considered the revised regulations for the evaluation of skin 
disabilities in the evaluation of the service-connected burn 
scars.  

Under the former version of Diagnostic Code 7802, a 10 
percent evaluation is warranted where an area or areas 
approximating one square foot are involved.  A note to the 
criterion references Note (2) under Diagnostic Code 7801.  In 
turn, Diagnostic Code 7801 (Scars, burns, third degree) Note 
(2) provides that ratings for widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.

The revised criteria provides under Diagnostic Code 7802, for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, a 10 percent rating is 
designated where the affected area or areas is of 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Esteban considerations

As noted above, the veteran has scars on his right arm, left 
arm and back.  
The veteran contends that his service-connected burn scars 
should be rated separately.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Accordingly, this case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
burn scars of the right and left arm and 
back.  All necessary testing should be 
conducted and the results reported in 
detail.  Photographs of the affected 
areas should be taken.  The examiner 
should provide measurements for all scars 
noted.  The examiner should also indicate 
whether there has been any aggravation of 
the nonservice-connected right arm 
disability as a result of the service-
connected burn scars, and if so, specify 
the degree of such aggravation.  The 
complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AOJ should 
readjudicate the issue of entitlement to 
service connection for a right arm 
disability on a secondary basis.  The AOJ 
should also readjudicate, in light of the 
new criteria that became effective August 
30, 2002, the issue of an increased 
rating for burn scars of the right arm, 
left arm and back, to include whether the 
service-connected scars should be rated 
separately.  See Karnas and Esteban, both 
supra.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and given the opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the AOJ.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




